 1

 2

 3
                                 UNITED STATES DISTRICT COURT
 4
                                WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 5

 6          REX - REAL ESTATE EXCHANGE
            INC.,
 7
                                      Plaintiff,
                                                                    C21-312 TSZ
 8
                  v.
                                                                    MINUTE ORDER
 9
            ZILLOW INC., et al.,
10
                                      Defendants.
11
        The following Minute Order is made by direction of the Court, the Honorable
12 Thomas S. Zilly, United States District Judge:

13         (1)    Defendants’ unopposed motion,1 docket no. 50, to amend the caption to
   remove Zillow Group Marketplace, Inc. is STRICKEN as moot. Defendant Zillow Group
14 Marketplace, Inc. has been dismissed from this action, see docket no. 36. The docket
   reflects that Zillow Group Marketplace, Inc. was terminated from this action on March 30,
15 2021.

16          (2)        The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
17
             Dated this 28th day of April, 2021.
18
                                                              William M. McCool
19
                                                              Clerk
20
                                                              s/Gail Glass
                                                              Deputy Clerk
21

22   1
    Defendants characterize this motion as “stipulated,” but the motion is not signed by Plaintiff’s counsel
   of record. All future filings shall be captioned and characterized as “stipulated” only if they are signed by
23 Plaintiff’s counsel of record and at least one of Defendants’ counsel of record.

     MINUTE ORDER - 1
